Filed 12/18/20; Certified for Publication 1/6/21 (order attached)




        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIRST APPELLATE DISTRICT

                                       DIVISION THREE



NEW LIVABLE
CALIFORNIA et al.,
                                              A159235
     Plaintiffs and Appellants,
                                              (City and County of San Francisco
v.                                            Super. Ct. No. CPF516690)

ASSOCIATION OF BAY
AREA GOVERNMENTS,

     Defendant and
     Respondent.

        Plaintiffs brought a complaint for declaratory and injunctive relief and
a petition for writ of mandate (collectively, “pleading”) for an alleged violation
of the vote reporting requirement of the Ralph M. Brown Act (“Brown Act” or
“Act”; Govt. Code §§ 54950 et seq. 1) by the governing board of defendant
Association of Bay Area Governments (ABAG). Defendant successfully
demurred and a judgment of dismissal was entered. As the pleading contains




1    All further statutory references are to the Government Code unless
otherwise specified.

                                                   1
sufficient factual allegations to withstand demurrer, we reverse the judgment
of dismissal and remand for further proceedings.
      We dismiss as abandoned plaintiffs’ appeal from a post-judgment order
striking their request for costs as appellate “ ‘review is limited to issues
which have been adequately raised and briefed.’ ” (Golightly v. Molina (2014)
229 Cal.App.4th 1501, 1519.)
                                     FACTS
      A.    Background
      Plaintiff New Livable California dba as Livable California (“Livable
California”) is a not for profit, public benefit corporation focused on land use,
zoning, housing, and transportation issues; it is comprised of a statewide
coalition of elected officials and community leaders. Plaintiff Community
Venture Partners, Inc. (“Community Venture Partners”) is a not for profit,
public benefit corporation whose mission is to promote and defend the
principles of open government.
      Defendant ABAG is a joint power authority of nine San Francisco Bay
Area counties – Alameda, Contra Costa, Marin, Napa, Sonoma, San Mateo,
San Francisco, Santa Clara, and Solano – as well as the 101 cities located
therein. (§ 66536.1, subd. (b).) ABAG’s objectives include (1) increasing the
housing supply according to the region’s needs; (2) maintaining and
improving existing housing to better fill the region’s needs; and (3) expanding
and conserving housing opportunities for lower income individuals. (Napa
Citizens for Honest Government v. Napa County Bd. of Supervisors (2001) 91
Cal.App.4th 342, 376.) ABAG’s governing Board of Directors (“Board”),
comprised of county supervisors, mayors, and city councilmembers, is subject
to the Brown Act.




                                        2
      Plaintiffs contend the Board violated the Brown Act’s vote reporting
requirement (§54953, subd. (c)(2)) (“§54953(c)(2)”)2 during the January 17-18,
2019 meeting3 convened to consider a motion to authorize the Board
President to sign a regional housing and transportation development
proposal known as the CASA Compact (“CASA Motion”). In relevant part,
the Board:
      (1) rejected a motion to postpone a vote (“Substitute Motion”) on the
CASA motion by “a show of hands,” that was reported as a “voice vote” in the
minutes of the meeting;

2      Section 54953(c)(2) reads: “The legislative body of a local agency shall
publicly report any action taken and the vote or abstention on that action of
each member present for the action.” Section 54952.6 defines an “action
taken” as “a collective decision made by a majority of the members of a
legislative body, a collective commitment or promise by a majority of the
members of a legislative body to make a positive or negative decision, or an
actual vote by a majority of the members of a legislative body when sitting as
a body or entity, upon a motion, proposal, resolution, order or ordinance.”
       Subdivision (c)(2) of section 54953 was added by Senate Bill No. 751
(Stats. 2013, ch. 257) effective January 1, 2014. At the time the amendment
was proposed, the Brown Act already provided that for meetings conducted
by teleconferencing local agencies’ legislative bodies were required to report
the votes of individual officers (§54953, subd. (b)(2) [votes to be conducted by
“rollcall”]). (Sen. Gov. & Fin. Comm., Analysis of Sen. Bill No. 751 (2013-
2014 Reg. Sess.), May 1, 2013, at p. 1.) The amendment required local
agencies’ legislative bodies to report individual officials’ votes cast during
opening meetings, enacted in apparent response to concerns that “for local
agencies with large legislative bodies, it can be difficult to determine who
voted for or against a measure when actions are taken in the absence of
either a roll call vote or a specific tally and report of the votes of each member
of the board. (Ibid.) “For example, the minutes of a May 17, 2012 meeting of
the Association of Bay Area Governments report that a motion received 27
ayes and 5 nays, without listing the votes of individual members.” (Id. at pp.
1-2.)
3      The meeting was video recorded and there was a simultaneous webcast
of the meeting which is officially published online.

                                        3
      (2) approved a motion to call the question (to close discussion on the
CASA Motion) (“Motion to Call the Question”) by “a show of hands,” that was
not reported in the minutes;
      (3) adopted an amended CASA motion (“Amended CASA Motion”) by a
“roll call vote,” that was reported in the minutes as a “vote” that listed the
name and vote (for or against) of each member present with no abstentions
and the names of absent members.4
      B.    Trial Court Proceedings
      On May 31, 2019, plaintiffs filed a combined complaint and petition for
writ of mandate alleging one cause of action based on the overarching claim
that the Board violated section 54953(c)(2) in reporting the votes on the
motions concerning the CASA Compact. The pleading sought various
declaratory, injunctive, and writ relief allowed under sections 54960 and
54960.1.
      The pleading alleged, in pertinent part, that the vote procedures for the
Substitute Motion and the Motion to Call the Question were not in
compliance or substantial compliance with section 54953(c)(2) because there
was neither a verbal nor written announcement “publicly” reporting the vote
or abstention of each individual member. Plaintiffs further alleged the
improper vote reporting of the Substitute Motion rendered the later vote on
the Amended CASA Motion null and void because if the Substitute Motion

4     On June 16, 2020, plaintiffs filed a request for judicial notice of the
minutes of ABAG’s January 17, 2019 executive meeting, the agenda for
ABAG’s March 21, 2019 executive meeting, the agenda for ABAG’s May 16,
2019 executive meeting held at 5:30 p.m., the agenda for ABAG’s May 16,
2019 executive meeting held at 7:00 p.m., and an excerpt from “Robert’s
Rules of Order Newly Revised (11th ed. 2011) p. 202.” In the absence of any
opposition by ABAG, we grant plaintiffs’ request for judicial notice and have
considered the documents only to the extent necessary to resolve this appeal.


                                        4
had been successful no vote would have been held on the Amended CASA
motion.
      Plaintiffs claimed prejudice by the Board’s “failure to publicly report
the votes or abstentions of each member present for the [Substitute Motion]
and [its] subsequent adoption of the [Amended CASA Motion] that was
supportive of the CASA Compact”. According to plaintiffs, the “anonymous”
and “secretive” voting undermined their ability and that of the public to
monitor how members voted on “an important, controversial issue concerning
regional housing policy”. Livable California further alleged prejudice because
its leadership preferred the Substitute Motion and opposed the Amended
CASA Motion, but their representatives were unable to timely object to the
vote taken on the Substitute Motion because the public comment period had
ended. If the Substitute Motion had passed, then Livable California would
have used the additional time to organize more opposition to the CASA
Compact. Community Venture Partners alleged prejudice because ABAG’s
conduct “concealed information about regional planning and growth and
reduced . . . [the] ability to hold elected officials accountable for their actions.”
      The trial court sustained ABAG’s demurrer without leave to amend on
the ground that plaintiff had not and could not allege facts sufficient to
support any relief for a Brown Act violation.
                                  DISCUSSION
      A. Legal Framework
       “In our de novo review of an order sustaining a demurrer, we assume
the truth of all facts properly pleaded . . . or reasonably inferred from the
pleading, but not mere contentions, deductions, or conclusions of law.
[Citation.]” (Intengan v. BAC Home Loans Servicing LP (2013) 214
Cal.App.4th 1047, 1052 (Intengan).) Where the demurrer is based on the



                                          5
pleading not stating “ ‘facts sufficient to constitute a cause of action, the rule
is that if, upon a consideration of all the facts stated, it appears that the
plaintiff is entitled to any relief at the hands of the court against the
defendants, the complaint will be held good, although the facts may not be
clearly stated or may be intermingled with a statement of other facts
irrelevant to the cause of action shown, or although the plaintiff may demand
relief to which he is not entitled under the facts alleged.’ [Citation.] In other
words, ‘plaintiff need only plead facts showing that he may be entitled to
some relief (citation).’ [Citation.] Furthermore, we are not concerned with
plaintiff’s possible inability or difficulty in proving the allegations of the
complaint. [Citation.]” (Gruenberg v. Aetna Ins. Co. (1973) 9 Cal.3d 566,
572.)
        B.    Analysis
        The pleading states causes of action under sections 54960 and 54960.1
for declaratory and injunctive relief and mandamus based on allegations that
the Board violated the Brown Act (§ 54953(c)(2)) by the procedure it used to
report the vote taken on the Substitute Motion. The trial court found the
pleading was deficient for two reasons, both of which we find unavailing.
        One, the trial court found no cause of action would lie based on the
Board’s report of the vote taken on the Substitute Motion because plaintiffs
had not and could not allege facts demonstrating legally cognizable prejudice
as a consequence of any alleged violation of section 54953(c)(2). However, a
demurrer “tests only whether, as a matter of law, the properly pleaded facts
in the complaint state a cause of action under any legal theory.” (Olson v.
Hornbrook Community Services Dist. (2019) 33 Cal.App.5th 502, 522 (Olson);
italics added.) Thus, the pleading “satisfies the purpose of our inquiry on
appeal following a demurrer” because a plaintiff does not have to allege



                                         6
prejudice to state causes of action under sections 54960 and 54960.1 for
declaratory and injunctive relief and mandamus. (Olson, supra, at p. 522
[prejudice allegation is not necessary to state a cause of action under section
54960.1]; see also Environmental Defense Project of Sierra County v. County
of Sierra (2008) 158 Cal.App.4th 877, 887-888 [plaintiff seeking declaration of
proper interpretation of environmental statutes “did not have to prove
prejudice, substantial injury, and probability of a different result” before trial
court could grant declaratory relief].) ABAG’s citation to Galbiso v. Orosi
Public Utility Dist. (2010) 182 Cal.App.4th 652 (Galbiso), on which the trial
court also relied, is not persuasive as, unlike in Galbiso, plaintiffs’ pleading
contains factual allegations showing how the Board’s reporting of the vote on
the Substitute Motion violated section 54953(c)(2). Because we are concerned
only with a demurrer, we do not address and express no opinion on the
parties’ contentions as to whether plaintiffs will be required to show prejudice
before the trial court can declare any Board action null and void under
section 54960.1.

      Two, the trial court found no cause of action would lie because there
was no live controversy between the parties. (TransparentGov Novato v. City
of Novato (2019) 34 Cal.App.5th 140, 150 (TransparentGov Novato) [pleading
had to allege an “actual, non-moot controversy” in the context of the request
for declaratory relief and mandamus].) The court reached this conclusion
based on the judicially noticed (Code Civ. Proc., § 452, subd. (c)) “transcribed
portion” of the May 16, 2019 meeting during which the ABAG Executive
Board Vice-President stated:
      “First I want to reiterate the process for voting on actions at our
      Executive Board meetings where support for, or against, a given
      action is less than unanimous. Under those circumstances, the
      Clerk will conduct a roll-call vote to report the vote or abstention


                                        7
      of each member present, and to determine whether there are a
      sufficient number of votes to approve an action. So, I just want to
      let everyone know, I will ask to see if there is unanimous consent
      to a particular item; if not, we will proceed to roll-call vote on
      those items.” 5


      Without allowing the parties an opportunity to present extrinsic
evidence regarding the meaning of the public announcement, the trial court
ruled the lawsuit moot as the announcement “neutralizes [the parties’]
controversy moving forward and renders the request for mandate and
declaratory relief superfluous.” This it could not do. “A court ruling on a
demurrer . . . cannot take judicial notice of the proper interpretation of a
document submitted in support of the demurrer. [(StorMedia, Inc. v.
Superior Court (1999) 20 Cal.4th 449, 457, fn. 9; Joslin v. H.A.S. Ins.
Brokerage (1986) 184 Cal.App.3d 369, 374.)] In short, a court cannot by
means of judicial notice convert a demurrer into an incomplete evidentiary
hearing in which the demurring party can present documentary evidence and
the opposing party is bound by what that evidence appears to show.”
(Fremont Indemnity Co. v. Fremont General Corp. (2007) 148 Cal.App.4th 97,
114-115; see Del E. Webb Corp. v. Structural Materials Co. (1981) 123
Cal.App.3d 593, 605 [“[t]he hearing on demurrer may not be turned into a
contested evidentiary hearing through the guise of having the court take


5      In opposing the demurrer plaintiffs objected to ABAG's request for
judicial notice of the transcribed portion of the May 16, 2019 meeting. Even
though plaintiffs’ written objection did not use the phrase “inadmissible
hearsay,” it was sufficiently specific to preserve the issue for appellate
review. On September 14, 2020 ABAG filed in this court an identical request
for judicial notice of the transcribed portion of the May 16, 2019 meeting.
Although the request was unnecessary because the transcription was already
part of the record on appeal, we granted the request for judicial notice on
September 16, 2020.


                                       8
judicial notice of . . . material which was filed on behalf of the adverse party
and which purports to contradict the allegations and contentions of the
plaintiff”].)
       We reject ABAG’s argument that we can now determine, as a matter of
law, that the case is moot based on its expressed concession in its response to
plaintiffs’ cease and desist letter (attached to complaint) that during the
January 2019 meeting the reporting of votes on procedural motions was not
Brown Act compliant, and its later public announcement “committing to take
roll-call votes for all non-unanimous votes in the future.” We see nothing in
ABAG’s cease and desist letter, even coupled with the public announcement,
that would allow us to determine as a matter of law that there is no longer an
actual controversy between the parties rendering the action moot.
       The case law cited by ABAG concerning consideration of matters
judicially noticed on demurrers is not to the contrary, and does not support
an affirmance.6 Nor is an affirmance supported by the cases cited by the trial
court and ABAG in which the appellate courts either set aside a grant, or
upheld the denial, of mandamus or declaratory relief on mootness grounds
after a hearing or trial where the parties were permitted to submit evidence
on the mootness issue. (See TransparentGov Novato, supra, 34 Cal.App.5th


6     For example, in those relevant cases considering demurrers, cited by
ABAG, either there was no objection to the request for judicial notice of the
document (Intengan, supra, 214 Cal.App.4th at p. 1055), or the appellate
courts recognized that “ ‘[w]hen judicial notice is taken of a document . . . the
truthfulness and proper interpretation of the document are disputable.’ ”
(Trinity Park, L.P. v. City of Sunnyvale (2011) 193 Cal.App.4th 1014, 1027],
disapproved on other grounds in Sterling Park, L.P. v. City of Palo Alto (2013)
57 Cal.4th 1193, 1210; Childs v. State of California (1983) 144 Cal.App.3d
155, 162-163 [even if declaration describing mailing practices of the State
Board of Control was an “official act” judicial notice could not be taken of the
truth of the matter at issue].)

                                        9
at pp. 146, 151, 152; California High-Speed Rail Authority v. Superior Court
(2014) 228 Cal.App.4th 676, 693; County of San Diego v. State of California
(2008) 164 Cal.App.4th 580, 590-591.)
       In light of the above, we conclude that the demurrer should have been
overruled as plaintiffs’ allegations directed at the reporting of the vote on the
Substitute Motion state causes of action under sections 54960 and 54960.1 for
declaratory and injunctive relief and mandamus. We need not and do not
address plaintiffs’ contentions that the pleading currently alleges or can be
amended to state causes of actions under section 54960 and 54960.1 for
declaratory and injunctive relief and mandamus based on challenges to the
reporting of the votes taken on the Motion to Call the Question or the
Amended CASA Motion.
III.   Conclusion
       The pleading alleges facts stating causes of action under sections 54960
and 54960.1 sufficient to withstand demurrer. Accordingly, we reverse the
judgment of dismissal and remand the matter for further proceedings. Given
the procedural posture of the case, our opinion should not be read as deciding
any other issues, including whether plaintiffs will be able to demonstrate
their entitlement to relief in further proceedings.7
                                DISPOSITION
       Plaintiffs New Livable California dba Livable California and
Community Venture Partners, Inc.’s appeal from a post-judgment order
striking their request for costs is dismissed.
       The judgment of dismissal is reversed. On remand the trial court shall
vacate its order sustaining defendant Association of Bay Area Governments’

7      We deny ABAG’s motion to strike portions of the reply brief or, in the
alternative, for leave to file a sur-reply brief as unnecessary to the resolution
of this appeal.

                                       10
demurrer without leave to amend and enter a new order overruling the
demurrer. Plaintiffs New Livable California dba Livable California and
Community Venture Partners, Inc. are awarded costs on appeal.




                                    11
                                        _________________________
                                        Petrou, J.


WE CONCUR:


_________________________
Siggins, P.J.


_________________________
Jackson, J.




A159235/New Livable California v. Association of Bay Area Governments


                                   12
Filed 1/6/21
                      CERTIFIED FOR PUBLICATION

        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                               DIVISION THREE


 NEW LIVABLE CALIFORNIA et
 al.,
         Plaintiffs and Appellants,           A159235

 v.                                           (City and County of San
 ASSOCIATION OF BAY AREA                      Francisco Super. Ct. No.
 GOVERNMENTS,                                 CPF516690)
         Defendant and Respondent.




THE COURT:
        The opinion in the above-entitled matter, filed on December 18, 2020,
was not certified for publication in the Official Reports. For good cause, the
request for publication is granted.
        Pursuant to rule 8.1105(c) of the California Rules of Court, the opinion
in the above-entitled matter is ordered certified for publication in the Official
Reports.




Date:                                                                , P. J.




                                         1
Trial Court:         San Francisco County Superior Court

Trial Judge:         Hon. Ethan Schulman

Counsel:       Hanson Bridgett, Adam w. Hofmann and David C. Casarrubias,
                    for Defendant and Respondent.

               Paul Nicholas Boylan, for Plaintiffs and Appellants.




                                         2